 


109 HR 1596 IH: Alternative Energy Enhancement Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1596 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Alexander (for himself, Mr. Baker, Mr. Jindal, Mr. Jefferson, Mr. Boustany, Mr. McCrery, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Outer Continental Shelf Lands Act to promote uses on the Outer Continental Shelf. 
 
 
1.Short titleThis Act may be cited as the Alternative Energy Enhancement Act of 2005. 
2.Alternate energy-related uses on the Outer Continental Shelf 
(a)In generalSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following: 
 
(p) 
(1)The Secretary, in consultation with the Secretary of the Department in which the Coast Guard is operating and other relevant departments and agencies of the Federal Government, may grant a lease, easement, right-of-way, license, or permit on the outer Continental Shelf for activities not otherwise authorized under this Act, the Deepwater Port Act of 1974 (33 U.S.C. 1501 et seq.), the Ocean Thermal Energy Conversion Act of 1980 (42 U.S.C. 9101 et seq.), or other applicable law, if those activities support or promote— 
(A)exploration, development, production, transportation, or storage of oil, natural gas, or other minerals; 
(B)production, transportation, or transmission of energy from sources other than oil and gas; or 
(C)use, for energy-related or marine-related purposes, of facilities in use on or before the date of enactment of this subsection for activities authorized under this Act. 
(2) 
(A) 
(i)Subject to paragraph (3), the Secretary shall establish reasonable forms of payment for any lease, easement, right-of-way, license, or permit under this subsection, including a royalty, fee, rental, bonus, or other payment, as the Secretary determines to be appropriate. 
(ii)The Secretary may establish a form of payment described in clause (i) by rule or by agreement with the holder of the lease, easement, right-of-way, license, or permit. 
(B)In establishing a form of, or schedule relating to, a payment under subparagraph (A), the Secretary shall take into consideration the economic viability of a proposed activity. 
(C)The Secretary may, by rule, provide for relief from or reduction of a payment under subparagraph (A)— 
(i)if, without the relief or reduction, an activity relating to a lease, easement, right-of-way, license, or permit under this subsection would be uneconomical; 
(ii)to encourage a particular activity; or 
(iii)for another reason, as the Secretary determines to be appropriate. 
(D)If the holder of a lease, easement, right-of-way, license, or permit under this subsection fails to make a payment by the date required under a rule or term of the lease, easement, right-of-way, license, or permit, the Secretary may require the holder to pay interest on the payment in accordance with the underpayment rate established under section 6621(a)(2) of the Internal Revenue Code of 1986, for the period— 
(i)beginning on the date on which the payment was due; and 
(ii)ending on the date on which the payment is made. 
(E) 
(i)The Secretary may allow a credit in the amount of any excess payment made by the holder of a lease, easement, right-of-way, license, or permit under this subsection or provide a refund in the amount of the excess payment from the account to or in which the excess payment was paid or deposited. 
(ii)The Secretary shall pay, or allow the holder of a lease, easement, right-of-way, license, or permit under this subsection a credit in the amount of, any interest on an amount refunded or credited under clause (i) in accordance with the overpayment rate established under section 6621(a)(1) of the Internal Revenue Code of 1986, for the period— 
(I)beginning on the date on which the Secretary received the excess payment; and 
(II)ending on the date on which the refund or credit is provided. 
(F) 
(i)The Secretary, in coordination with the Administrator of the National Oceanic and Atmospheric Administration, may establish reasonable forms of payment, as determined by the Secretary, for a license issued under the Ocean Thermal Energy Conversion Act of 1980 (42 U.S.C. 9101 et seq.), including a royalty, fee, rental, bonus, or other payment, as the Secretary determines to be appropriate, in addition to the administrative fee under section 102(h) of that Act (42 U.S.C. 9112(h)). 
(ii)A form of payment under clause (i) may be established by rule or by agreement with the holder of the lease, easement, right-of-way, license, or permit. 
(3) 
(A)Any funds received by the Secretary from a holder of a lease, easement, right-of-way, license, or permit under this subsection shall be distributed in accordance with this paragraph. 
(B) 
(i)If a lease, easement, right-of-way, license, or permit under this subsection covers a specific tract of, or regards a facility located on, the outer Continental Shelf and is not an easement or right-of-way for transmission or transportation of energy, minerals, or other natural resources, the Secretary shall pay 50 percent of any amount received from the holder of the lease, easement, right-of-way, license, or permit to the State off the shore of which the geographic center of the area covered by the lease, easement, right-of-way, license, permit, or facility is located, in accordance with Federal law determining the seaward lateral boundaries of the coastal States. 
(ii)Not later than the last day of the month after the month during which the Secretary receives a payment from the holder of a lease, easement, right-of-way, license, or permit described in clause (i), the Secretary shall make payments in accordance with clause (i). 
(C) 
(i)The Secretary shall deposit 20 percent of the funds described in subparagraph (A) to a special account maintained and administered by the Secretary to provide research and development grants for improving energy technologies. 
(ii)An amount deposited under clause (i) shall remain available until expended, without further appropriation. 
(D)The Secretary shall credit 5 percent of the funds described in subparagraph (A) to the annual operating appropriation of the Minerals Management Service. 
(E)The Secretary shall deposit any funds described in subparagraph (A) that are not deposited or credited under subparagraphs (B) through (D) in the general fund of the Treasury. 
(F)This paragraph does not apply to any amount received by the Secretary under section 9701 of title 31, United States Code, or any other law (including regulations) under which the Secretary may recover the costs of administering this subsection. 
(4)Before carrying out this subsection, the Secretary shall consult with the Secretary of Defense and other appropriate Federal agencies regarding the effect of this subsection on national security and navigational obstruction. 
(5) 
(A)The Secretary may issue a lease, easement, right-of-way, license, or permit under paragraph (1) on a competitive or noncompetitive basis. 
(B)In determining whether a lease, easement right-of-way, license, or permit shall be granted competitively or noncompetitively, the Secretary shall consider factors including— 
(i)prevention of waste and conservation of natural resources; 
(ii)the economic viability of a project; 
(iii)protection of the environment; 
(iv)the national interest and national security; 
(v)human safety; 
(vi)protection of correlative rights; and 
(vii)the potential return of the lease, easement, right-of-way, license, or permit. 
(6)The Secretary, in consultation with the Secretary of the Department in which the Coast Guard is operating, other relevant Federal agencies, and affected States, as the Secretary determines appropriate, shall promulgate any regulation the Secretary determines to be necessary to administer this subsection to achieve the goals of— 
(A)ensuring public safety; 
(B)protecting the environment; 
(C)preventing waste; 
(D)conserving the natural resources of, and protecting correlative rights in, the outer Continental Shelf; 
(E)protecting national security interests; 
(F)auditing and reconciling payments made and owed by each holder of a lease, easement, right-of-way, license, or permit under this subsection to ensure a correct accounting and collection of the payments; and 
(G)requiring each holder of a lease, easement, right-of-way, license, or permit under this subsection to— 
(i)establish such records as the Secretary determines to be necessary; 
(ii)retain all records relating to an activity under a lease, easement, right-of-way, license, or permit under this subsection for such period as the Secretary may prescribe; and 
(iii)produce the records on receipt of a request from the Secretary. 
(7)Section 22 shall apply to any activity relating to a lease, easement, right-of-way, license, or permit under this subsection. 
(8)The Secretary shall require the holder of a lease, easement, right-of-way, license, or permit under this subsection to— 
(A)submit to the Secretary a surety bond or other form of security, as determined by the Secretary; and 
(B)comply with any other requirement the Secretary determines to be necessary to protect the interests of the United States. 
(9)Nothing in this subsection displaces, supersedes, limits, or modifies the jurisdiction, responsibility, or authority of any Federal or State agency under any other Federal law. 
(10)This subsection does not apply to any area on the outer Continental Shelf designated as a National Marine Sanctuary.. 
(b)Conforming amendmentSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended in the section heading by striking Leasing and all that follows and inserting Leases, Easements, and Rights-of-Way on the Outer Continental Shelf.. 
(c)Savings provisionNothing in the amendment made by subsection (a) requires any resubmission of documents previously submitted or any reauthorization of actions previously authorized with respect to any project— 
(1)for which offshore test facilities have been constructed before the date of enactment of this Act; or 
(2)for which a request for proposals has been issued by a public authority. 
 
